DETAILED ACTION
1.         This Office Action is in response to Applicant’s Response to Election/Restriction filed on 10/15/2021. Claims 1-18 are pending and examined below (same “Listing of Claims” as the Preliminary Amendments filed on 07/26/2019). Claims 19-22 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.         The information disclosure statement (IDS) submitted on 07/29/2019 has been considered by the examiner. An initialed copy is attached.

Election/Restrictions
4.	Applicant's election with traverse of claims 1-18 in the reply filed on 10/15/2021 is acknowledged.  First, the traversal is on the ground that the Written Opinion has examined all 22 claims in the underlying PCT application and no unity of invention issue is made there. Second, the traversal is on the ground that, even though the Written Opinion does not recognize claim 19 as being new (see item 1.2), this is inconsistent with the statement in item 1.3, because it appears that the device claimed in claim 19 performs the method at least through the end of the plasma, where the produced nanoparticles are still contained in droplets; reference D1 does not present evidence 
The first point is not found persuasive because the USPTO is required to carry out its own restriction analysis and search/consideration of the claimed subject matter, and is not limited to the findings of the PCT report. The second point is not found persuasive because claims 19-22 are drawn to an apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus in intended to be employed (in the present case, “without substantial evaporation of the droplets”) does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.
The requirement is still deemed proper and is therefore made FINAL. -- Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.         Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	The term “point of use” used in claim 2 is vague and unclear. What kind of use? How is the point determined? Claim 2 is indefinite for not clearly setting forth the metes and bounds of the claimed invention. Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 or 103
6.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1-6 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin et al. (US 2005/0226802 A1; hereinafter referred to as “Goodwin”).
	As to independent claim 1, Goodwin teaches a method of producing nanoscale materials comprising the steps of entraining liquid droplets containing at least one nanoparticle precursor within a gaseous stream (see para. 0023-0025, 0034-0035: the liquid precursor is preferably introduced into the plasma apparatus by way of a liquid spray through an atomiser that preferably produces a liquid precursor drop size of from 10 nm to 100 µm, corresponds to “liquid droplets”; see also Example 1), and passing said gaseous stream containing said liquid droplets through a non-thermal equilibrium plasma whereby said plasma interacts with said at least one nanoparticle precursor to produce nanoparticles within said droplets and conveying the thus produced nanoparticles within said gaseous stream downstream of said plasma (see para. 0017-0019: method of forming a powder of a metallic oxide from one or more organometallic liquid precursor(s) by oxidatively treating said liquid in a non-thermal equilibrium plasma discharge and collecting the resulting product, powder is a solid material in the form of spherical particles; para. 0020: transition metals). 
Regarding “without substantial evaporation of the droplets” in claim 1: Goodwin teaches that non-thermal equilibrium plasma techniques typically operate at temperatures below 200°C, preferably between room temperature (20°C) and 70°C (see para. 0019). This temperature range falls within the parameters of instant claim 3 (“wherein the temperature of the gaseous stream when exposed to the plasma does not exceed 100°C”). Since the same temperatures are taught, the method of Goodwin would be expected to produce nanoparticles “without substantial evaporation of the droplets”. The present specification also discusses “maintaining the gas temperature low enough to avoid significant droplet evaporation” (see spec. pg. 14, lines 11-14).
	As to claims 2-3, Goodwin teaches the method of claim 1, wherein said nanoparticles are conveyed to a point of use within said gaseous stream (see para. 0047 & 0052: liquid precursor to be treated may be transported through the plasma region in an upwardly or downwardly direction and, in one embodiment, place a 
As to claims 4-6, Goodwin teaches the method of claim 1, wherein said droplets have a diameter within the range of 1 µm to 100 µm, range of 1 µm to 60 µm (see para. 0035: atomiser preferably produces a liquid precursor drop size of from 1 µm to 50 µm).
	As to claim 18, Goodwin teaches the method of claim 1, wherein said droplets are injected into said gaseous stream using a nebulizer, atomizer or piezoelectric based droplet generator (see para. 0034-0035).
Goodwin anticipates the above-listed claims since he teaches all of the method limitations recited in instant claims 1-6 and 18. It is noted that the present specification does not discuss organometallic precursors or forming metallic oxide nanoparticles, however there is nothing within the claims as currently written that excludes organic nanoparticle precursors or metal oxides from being the “produced nanoparticles”. See also MPEP 2111.03 regarding the transitional phrase “comprising”. In the event that Applicant argues this point and finds the anticipation rejection under Goodwin is to be insufficient, it would nonetheless have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed method of producing nanoscale materials because Goodwin discloses each of the method steps satisfying the conditions/features as written in the claims (see para. 0054: nanoparticles produced by the method of the present invention may have various utilities; see para. 0020: the metals, whose oxides and the like this invention particularly relates, are those of the transition metals). Emphasis above was added by Examiner. 
 Goodwin.


Claim Rejections - 35 USC § 103
8.         Claims 7-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin et al. (US 2005/0226802 A1).
Goodwin teaches the method of claim 1 as described above in segment 7 of this Office Action, but fails to explicitly disclose the flow rate/droplet viscosity recited in claims 7-8, the average droplet volume recited in claim 9, the exposure time recited in claim 10, and passage diameter of the gaseous stream recited in claims 16-17. 
However, one of ordinary skill in the art would discover the optimum or workable ranges for these method conditions [flow rate/droplet viscosity, droplet volume, exposure time, passage diameter; all of which are chemical reaction parameters] based on routine experimentation from common general knowledge and the disclosure of Goodwin (for example, see para. 0036: it is preferred that the exposure time in which liquid precursor remains within the plasma discharge is constant in order to ensure an even treatment throughout the duration of the method). 
A patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness for the features recited in claims 7-10 and 16-17. See MPEP 2144.05.

9.         Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US 2005/0226802 A1), in view of Douglas et al. (US 4,023,961 A).
Goodwin teaches the method of claim 1 as described above in segment 7 of this Office Action, but fails to explicitly disclose that the droplets comprise a liquid carrier containing said at least one nanoparticle precursor [claim 11]; that the liquid carrier is water [claim 12]; that the nanoparticle precursor is a metal salt [claim 13]; that the nanoparticle precursor is a gold salt [claim 14]; and that the nanoparticle precursor comprises HAuCl4 [claim 15].
However, Douglas, in analogous art of methods of producing powdered materials, e.g. gold or its oxide (see col. 1, lines 60-68 and col. 2, lines 11-30), teaches that the gold solution [formed into an atomized spray of individual droplets] can be provided by (b) chloroauric acid (HAuCl4) dissolved in water (see col. 2, lines 34-68), corresponds to the features recited in instant claims 11-15.
Therefore, in view of the teaching of Douglas, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Goodwin by incorporating the liquid carrier and HAuCl4 precursor taught by Douglas to arrive at the claimed invention because Goodwin discloses that liquid precursor is preferably introduced into the plasma apparatus by way of a liquid spray through an atomiser and suggests the option for a solvent with organometallic precursors (see Goodwin para. 0034-0035 and 0023). Douglas clearly teaches similar methods for producing gold (or oxide) powders using chloroauric acid (HAuCl4) as a precursor for an atomized spray (see Douglas col. 2, line 51 to col. 3, line 58). Thus, a person of ordinary skill in the art would be motivated to select the instantly 4) having a relatively low decomposition temperature (see Douglas col. 9, line 67 to col. 10, line 22 and col. 3, lines 1-5), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.


Examiner’s Note
10.         Examiner has cited particular paragraphs or figures in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.  


Conclusion
11.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These relevant references are cited on the PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 18, 2022